OPINION OF THE COURT
On review of submissions pursuant to section 500.4 of the *990Rules of the Court of Appeals (22 NYCRR 500.4), judgment reversed, with costs, for the reasons stated in the dissenting memorandum by Presiding Justice A. Franklin Mahoney insofar as it addresses the issue of substantial evidence to support the Commissioner’s finding of employment discrimination (168 AD2d 714, 716-717), and the matter remitted to the Appellate Division, Third Department, for further proceedings on the issue of damages for mental anguish and humiliation in accordance with Matter of New York City Tr. Auth. v State Div. of Human Rights (78 NY2d 207).
Concur: Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa.